                                        DOCUMENT 2
                                                              ELECTRONICALLY
Case 1:20-cv-00324-WS-C Document 1-2 Filed 06/22/20 Page 1 of 11  PageID #: 13FILED
                                                                 5/28/2020 2:12 PM
                                                                             02-CV-2020-901156.00
                                                                             CIRCUIT COURT OF
                                                                         MOBILE COUNTY, ALABAMA
                                                                         JOJO SCHWARZAUER, CLERK
             IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

JEWEL MARY HARRELSON,

       Plaintiff,

v.                                                CIVIL ACTION NO.:

SAM’S WEST, INC., SAM’S EAST, INC., SAM’S REAL ESTATE BUSINESS TRUST,
INC., WAL-MART STORES EAST, LP, a foreign limited partnership doing business in
Alabama, WALMART, INC., a foreign corporation doing business in Alabama, and
BRIXMOR PROPERTY GROUP, INC., BRIXMOR GA SPRINGDALE/MOBILE
LIMITED PARTNERSHIP,

There may be other entities whose true names, identities and proper party Defendants are
unknown to the Plaintiff at this time who may be legally responsible for the claim(s) set
forth herein and who may be added by amendment by the Plaintiff when their names,
identities and proper party status are accurately ascertained by further discovery. Until
that time, the Plaintiff will designate these parties in accordance with ARCP 9(h). The
word "entity" as used herein is intended to refer and include any and all legal entities
including persons, any and all forms of partnership, any and all types of corporation and
unincorporated associations and any and all limited liability companies. The symbol by
which these party(ies) defendants are designated is intended to include more than one
entity in the event that discovery reveals that the descriptive characterizations of the
symbol applies to more than one entity. In the present action, the party Defendants which
the Plaintiff must include by descriptive characterization are as follows:

DEFENDANT "A", the legal entity responsible for the hazardous condition located in the
parking lot at Sam’s Club, #8102 located at or near 601 E. I-65 Service Rd. S., Mobile,
Alabama;
DEFENDANT "B", the legal entity who or which failed to warn the Plaintiff of the
unreasonably dangerous or defective condition of the premises on the occasion described
herein;
DEFENDANT "C", the legal entity who or which failed to train the individual(s)
responsible for warning the public of the unreasonably dangerous or defective condition of
the premises on the occasion described herein;
DEFENDANT "D", the legal entity responsible for creating the unreasonably dangerous or
defective condition of the premises on the occasion described herein;
DEFENDANT "E", the legal entity who or which owned, maintained or had any interest in
the premises involved in the occurrence made the basis of this lawsuit;
DEFENDANT "F", the legal entity who or which was the lessor of the premises involved in
the occurrence made the basis of this lawsuit;
DEFENDANT "G", the legal entity who or which was the lessee of the premises involved in
the occurrence made the basis of this lawsuit;
DEFENDANT "H", the legal entity who or which controlled and/or had the right to
control the premises involved in the occurrence made the basis of this lawsuit at the time of
or at any time before said occurrence;
                                        DOCUMENT 2
Case 1:20-cv-00324-WS-C Document 1-2 Filed 06/22/20 Page 2 of 11               PageID #: 14




DEFENDANT "I", the legal entity who or which controlled or had the right to control the
access, ingress, egress, or entrance to the premises involved in the occurrence made the
basis of this lawsuit at the time of said occurrence;
DEFENDANT "J", the legal entity who or which conducted safety inspections or analysis
at or with referenced to the site of the occurrence made the basis of this lawsuit; prior to
the date of said occurrence;
DEFENDANT "K", the legal entity including, but not limited to the general liability
insurance carrier of the entity which owned, occupied or maintained the premises involved
in the occurrence made the basis of this lawsuit, which conducted any safety inspection or
analysis of or with regard to the premises involved in the occurrence made the basis of this
lawsuit at any time prior to said occurrence;
DEFENDANT "L", the legal entity who or which provided any insurance coverage, of
whatever kind or character, for any of the named defendants or fictitious party defendants
listed or named herein;
DEFENDANT "M", the legal entity whose breach of contract or warranty contributed to
cause the occurrence made the basis of this lawsuit;
DEFENDANT "N", the legal entity who or which is the successor in interest of any of those
entities described above;
DEFENDANT "O", the legal entity who or which provided any cleaning service and/or
maintenance of the premises involved in the claim made the basis of this lawsuit;
DEFENDANT "P", the legal entity who or which planned, designed or constructed the
facility involved in the occurrence made the basis of this lawsuit;
DEFENDANT "Q", the legal entity who or which was the architect, engineer, contractor or
subcontractor involved in the planning, design or construction of the parking lot involved
in the occurrence made the basis of this lawsuit;
DEFENDANT “R”, the legal entity who or which supervised or trained the person(s)
responsible for the premises involved in the occurrence made the basis of this lawsuit;
DEFENDANTS, "S", "T", “U”, AND "V", those other legal entities whose combined and
concurrent negligence, wantonness or other wrongful conduct contributed to cause the
Plaintiff’s injuries involved in the incident made the basis of this suit. All of the above
fictitious party Defendants’ true and correct names are otherwise unknown at this time but
will be supplied by amendment and substitution when ascertained,

       Defendants.


                               PLAINTIFF’S COMPLAINT


                              STATEMENT OF THE PARTIES

       1.     Plaintiff, JEWEL MARY HARRELSON, is over the age of nineteen years and is

a resident citizen of Mobile, Mobile County, Alabama.
                                         DOCUMENT 2
Case 1:20-cv-00324-WS-C Document 1-2 Filed 06/22/20 Page 3 of 11                   PageID #: 15




       2.     Defendant, SAM’S WEST, INC., is a foreign corporation who actively conducts

business in the State of Alabama and specifically in this case, upon information and belief, in

Mobile County, Alabama.

       3.     Defendant, SAM’S EAST, INC., is a foreign corporation who actively conducts

business in the State of Alabama and specifically in this case, upon information and belief, in

Mobile County, Alabama.

       4.     Defendant, SAM’S REAL ESTATE BUSINESS TRUST, INC., is a foreign

corporation who actively conducts business in the State of Alabama and specifically in this case,

upon information and belief, in Mobile County, Alabama.

       5.     Defendant, WAL-MART STORES EAST, LP, is a foreign limited partnership

who actively conducts business in the State of Alabama and specifically in this case, upon

information and belief, in Mobile County, Alabama.

       6.     Defendant, WALMART INC., is a foreign corporation who actively conducts

business in the State of Alabama and specifically in this case, upon information and belief, in

Mobile County, Alabama.

       7.     Defendant, BRIXMOR PROPERTY GROUP, INC., is believed to be a domestic

corporation doing business at all material times in Mobile, Alabama.

       8.     Defendant,      BRIXMOR          GA       SPRINGDALE/MOBILE             LIMITED

PARTNERSHIP, is believed to be a domestic limited partnership doing business at all material

times in Mobile, Alabama.

                               STATEMENT OF THE FACTS

       9.     On or about the 26th day of July, 2018, Plaintiff, JEWEL MARY HARRELSON,

was a patron on Defendant’s/Defendants’ premises located at 601 E. I-65 Service Rd. S., Mobile,
                                          DOCUMENT 2
Case 1:20-cv-00324-WS-C Document 1-2 Filed 06/22/20 Page 4 of 11                    PageID #: 16




Alabama. As Mrs. Harrelson was exiting Sam’s Club, #8102, and walking in the parking lot, she

tripped and fell on a dip in the pavement between the concrete and the asphalt.

       10.     At said time and place, the Defendants, those named and named as fictitious party

defendants in the caption of the Complaint, failed to properly maintain and/or mark the

hazardous area of the parking lot at the Sam’s Club located at 601 E. I-65 Service Rd. S.,

Mobile, Alabama, thus creating a hazardous condition.

       11.     Defendants, those named and named as fictitious party defendants in the caption

of the Complaint, failed to properly maintain and/or mark the hazardous area of the parking lot at

the Sam’s Club located at 601 E. I-65 Service Rd. S., Mobile, Alabama, in order to protect the

public from injury.

       12.     Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, created a deceptive, defective and unreasonably dangerous condition by failing

to properly maintain and/or mark the hazardous area of the parking lot at the Sam’s Club located

at 601 E. I-65 Service Rd. S., Mobile, Alabama.

       13.     While exiting Sam’s Club, #8102, the Plaintiff, JEWEL MARY HARRELSON,

tripped and fell on the defective and unreasonably dangerous condition. No warning was present

that said the defective and unreasonably dangerous condition existed, and no safety devices were

used to warn and protect the public from injury as a result of said condition. As a result, the

Plaintiff, JEWEL MARY HARRELSON, was injured and damaged.

       14.     As a direct and proximate consequence of the deceptive, defective and

unreasonably dangerous condition of the parking lot pavement between the concrete and asphalt,

the Plaintiff, JEWEL MARY HARRELSON, sustained an injury, amongst other things, to her

left elbow, hip, and right leg. Furthermore, Plaintiff, JEWEL MARY HARRELSON, was



                                                  4
                                             DOCUMENT 2
Case 1:20-cv-00324-WS-C Document 1-2 Filed 06/22/20 Page 5 of 11                    PageID #: 17




knocked, shocked, bruised, contused and injured over her entire body.

       15.     Plaintiff, JEWEL MARY HARRELSON, underwent, and continues to undergo,

significant medical treatment, including physical therapy, for the injuries she received in the

occurrence made the basis of this lawsuit.

       16.     Plaintiff, JEWEL MARY HARRELSON, is unable to perform some of her

normal activities; she has undergone and will continue to undergo significant medical treatment

for her condition; she has incurred and will continue to incur expenses related to her injury; she

has suffered and will continue to suffer in the future from severe pain and mental anguish; and

she has otherwise been permanently injured and damaged.

                                            COUNT I
                                          NEGLIGENCE

       17.     Plaintiff, JEWEL MARY HARRELSON, re-alleges all prior paragraphs of this

Complaint as if fully set forth herein.

       18.     Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, negligently caused or allowed said area of the parking lot pavement between

the concrete and asphalt where Plaintiff exited Sam’s Club, #8102 to be in such a deceptive,

defective and unreasonably dangerous condition that Plaintiff was caused to trip and fall.

       19.     Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, knew, should have known or could have known of the unsafe condition and

negligently failed to warn the Plaintiff, JEWEL MARY HARRELSON, of the condition.

       20.     Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, negligently failed to instruct and train its employees with respect to the

maintenance and safety of the premises.

       21.     Defendants, those named and named as fictitious party Defendants in the caption

                                                 5
                                            DOCUMENT 2
Case 1:20-cv-00324-WS-C Document 1-2 Filed 06/22/20 Page 6 of 11                      PageID #: 18




of the Complaint, negligently failed to inspect said premises in a timely manner.

       22.     Defendants, those named and named as fictitious party Defendants in the caption

of this Complaint, negligently failed to train, manage and/or adequately supervise the employees

about the condition of the parking lot pavement between the concrete and asphalt area which

caused Plaintiff, JEWEL MARY HARRELSON’s injuries on July 26, 2018.

       23.     Defendants, those named and named as fictitious party Defendants in the caption

of this Complaint, negligently failed to adequately warn of the hazards associated with the use of

the premises on which the Plaintiff was injured.

       24.     Defendants, those named and named as fictitious party Defendants in the caption

of this Complaint, negligently failed to properly warn Plaintiff of the deceptive, defective, and

unreasonably dangerous condition which they created.

       25.     Defendants, those named and named as fictitious party defendants in the caption

of this Complaint, negligently failed to adequately provide literature, instructions and training

aids relating to the hazards associated with the failure to properly warn customers of the

hazardous conditions in order to protect the public from injury.

       26.     Defendants, those named and named as fictitious party defendants in the caption

of this Complaint, negligently failed to prescribe, adopt, or promulgate rules or policies

regarding the maintenance of the parking lot pavement between the concrete and asphalt area, or

if said Defendants did prescribe, adopt, or promulgate said rules or policies, Defendants

negligently failed to abide by said rules or policies.

       27.     Defendants, those named and named as fictitious party defendants in the caption

of this Complaint, knew or should have known that the failure to maintain the parking lot

pavement between the concrete and asphalt area rendered the premises defective and



                                                   6
                                           DOCUMENT 2
Case 1:20-cv-00324-WS-C Document 1-2 Filed 06/22/20 Page 7 of 11                     PageID #: 19




unreasonably dangerous and that it failed to either warn the Plaintiff of the defective and

unreasonably dangerous condition or to make the premises safe. Defendants, those named and

named as fictitious party defendants in the caption of this Complaint, maintained its premises in

a negligent manner.

       28.     As a proximate consequence of Defendants', those named and named as fictitious

parties in the caption of this Complaint, negligence, Plaintiff, JEWEL MARY HARRELSON,

was injured and damaged as alleged in paragraphs 14 - 16, above.

       WHEREFORE, Plaintiff, JEWEL MARY HARRELSON, demands judgment against

Defendants, those named and named as fictitious party Defendants in the caption of the

Complaint, in an amount to be determined by a struck jury, interest and the costs of this action.

                                           COUNT II
                                          WANTONNESS

       29.     Plaintiff, JEWEL MARY HARRELSON, re-alleges all prior paragraphs of this

Complaint as if fully set forth herein.

       30.     Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, wantonly caused or allowed said parking lot pavement between the concrete

and asphalt area where Plaintiff exited Sam’s Club, #8102 to be in such a defective and

unreasonably dangerous condition that Plaintiff was caused to slip and fall.

       31.     Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, knew, should have known or could have known of the unsafe condition and

wantonly failed to warn the Plaintiff, JEWEL MARY HARRELSON, of the condition.

       32.     Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, wantonly failed to instruct and train its employees with respect to the

maintenance and safety of the premises.


                                                 7
                                           DOCUMENT 2
Case 1:20-cv-00324-WS-C Document 1-2 Filed 06/22/20 Page 8 of 11                      PageID #: 20




       33.     Defendants, those named and named as fictitious party Defendants in the caption

of the Complaint, wantonly failed to inspect said premises in a timely manner.

       34.     Defendants, those named and named as fictitious party Defendants in the caption

of this Complaint, wantonly failed to train, manage and/or adequately supervise the maintenance

of the parking lot pavement between the concrete and asphalt area which caused Plaintiff,

JEWEL MARY HARRELSON’s injuries on July 26, 2018.

       35.     Defendants, those named and named as fictitious party Defendants in the caption

of this Complaint, wantonly failed to adequately warn of the hazards associated with the use of

the premises on which the Plaintiff was injured.

       36.     Defendants, those named and named as fictitious party Defendants in the caption

of this Complaint, wantonly failed to properly safeguard the parking lot pavement between the

concrete and asphalt area and the defective and unreasonably dangerous condition which they

created.

       37.     Defendants, those named and named as fictitious party defendants in the caption

of this Complaint, wantonly failed to adequately provide literature, instructions and training aids

relating to the hazards associated with the failure to properly maintain the parking lot pavement

between the concrete and asphalt area in order to protect the public from injury.

       38.     Defendants, those named and named as fictitious party defendants in the caption

of this Complaint, wantonly failed to prescribe, adopt, or promulgate rules or policies regarding

the maintenance of its premises, or if said Defendants did prescribe, adopt, or promulgate said

rules or policies, Defendants wantonly failed to abide by said rules or policies.

       39.     Defendants, those named and named as fictitious party Defendants in the caption

of this Complaint, knew or should have known that the lack of maintenance of the parking lot



                                                   8
                                           DOCUMENT 2
Case 1:20-cv-00324-WS-C Document 1-2 Filed 06/22/20 Page 9 of 11                      PageID #: 21




pavement between the concrete and asphalt area rendered the premises defective and

unreasonably dangerous and that it failed to either warn the Plaintiff of the defective and

unreasonably dangerous condition or to make the premises safe. Defendants, those named and

named as fictitious party Defendants in the caption of this Complaint, maintained its premises in

a wanton manner.

        40.     As a proximate consequence of Defendants', those named and named as fictitious

parties in the caption of this Complaint, wantonness, Plaintiff, JEWEL MARY HARRELSON,

was injured and damaged as alleged in paragraphs 14 - 16, above.

        WHEREFORE, Plaintiff, JEWEL MARY HARRELSON, demands judgment against

Defendants, those named and named as fictitious party Defendants in the caption of the

Complaint, for compensatory and punitive damages to be determined by a struck jury, interest

and the costs of this action.

                                            COUNT III

        Plaintiff re-alleges all prior paragraphs of this Complaint as if fully set forth herein. The

negligence, wantonness, recklessness, and negligent, reckless, and wanton supervision and

training, or other wrongful conduct of the Defendants, those named and named as fictitious party

Defendants in the caption of this Complaint, combined and concurred to proximately cause the

Plaintiff’s injuries.

        WHEREFORE, Plaintiff, JEWEL MARY HARRELSON, demands judgment against

Defendants, those named and named as fictitious party Defendants in the caption of the

Complaint, for compensatory and punitive damages to be determined by a struck jury, interest

and the costs of this action.

                *** PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY***



                                                 9
                                        DOCUMENT 2
Case 1:20-cv-00324-WS-C Document 1-2 Filed 06/22/20 Page 10 of 11           PageID #: 22




                                           Respectfully Submitted,


                                           /s/ Patrick G. Montgomery
                                           Patrick G. Montgomery (MON062)
                                           Attorney for Plaintiff

 OF COUNSEL:
 Morgan & Morgan Alabama, PLLC
 63 S. Royal Street, Suite 710
 Mobile, AL 36602
 Phone: (251) 800-6030
 Facsimile: (251) 800-6050
 Email: pmontgomery@forthepeople.com


 PLEASE SERVE BY CERTIFIED MAIL:

 Sam’s West, Inc.
 c/o CT Corporation System (Registered Agent)
 2 North Jackson St., Ste. 605
 Montgomery, AL 36104

 Sam’s East, Inc.
 c/o CT Corporation System (Registered Agent)
 2 North Jackson St., Suite 605
 Montgomery, AL 36104

 Sam’s Real Estate Business Trust, Inc.
 c/o CT Corporation System (Registered Agent)
 2 North Jackson Street, Suite 605
 Montgomery, AL 36104

 Wal-Mart Stores East, LP
 c/o CT Corporation System (Registered Agent)
 2 North Jackson St., Suite 605
 Montgomery, AL 36104

 Walmart, Inc.
 c/o CT Corporation System (Registered Agent)
 2 North Jackson St., Suite 605
 Montgomery, AL 36104

 Brixmor Property Group, Inc.
 c/o Corporation Service Company, Inc. (Registered Agent)
 641 South Lawrence Street
 Montgomery, AL 36104
                                                10
                                        DOCUMENT 2
Case 1:20-cv-00324-WS-C Document 1-2 Filed 06/22/20 Page 11 of 11   PageID #: 23




 Brixmor GA Springdale/Mobile Limited Partnership
 c/o Corporation Service Company, Inc. (Registered Agent)
 641 South Lawrence Street
 Montgomery, AL 36104




                                              11
